Opinion by
Wilson, J.
At the trial, a piece of glass representative of the imported merchandise was received in evidence as exhibit 1, and plaintiff’s witness testified that the articles in question were the same in all material respects as exhibit 1, except that the latter was of domestic make. Counsel for the Government conceded that the merchandise consists of “plate glass made into mirrors, partly finished, * * '* not beveled.” On the record presented,'the claim of the plaintiff was sustained.